UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4140



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAREN BURR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:05-cr-00033-WCB)


Submitted:    November 30, 2006        Decided:     December 13, 2006


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tracy Weese, Shepherdstown, West Virginia, for Appellant. Rita R.
Valdrini, Acting United States Attorney, Paul T. Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daren Burr pled guilty to being a felon in possession of

a weapon and was sentenced to 120 months of imprisonment.         On

appeal, Burr argues that the district court erred by accepting the

facts as stated by the probation officer in the presentence report

(“PSR”). We find no clear error in the district court’s acceptance

of the facts as alleged in the PSR.   See United States v. Love, 134

F.3d 595, 606 (4th Cir. 1998) (stating review standard); U.S.

Sentencing Guidelines Manual § 6A1.3(a) (2005) (noting that a court

may consider relevant information in the PSR, outside rules of

evidence, as long as “the information has sufficient indicia of

reliability to support its probable accuracy”).

          Accordingly, we affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                              - 2 -